OPINION — AG — ** HOMESTEAD EXEMPTIONS ** A PERSON IN THE ARMED SERVICES (MILITARY SERVICE, ARMY, NAVY, AIR FORCE ETC.) OF THE UNITED STATES, WHO WOULD BE ENTITLED TO A HOMESTEAD EXEMPTION ON HIS HOME, THOUGH HE DOES NOT RESIDE THERE BECAUSE OF HIS STATUS IN SAID ARMED SERVICES, DOES NOT LOSE HIS RIGHT TO HOMESTEAD EXEMPTION ON SAID HOME, THOUGH SAID BUILDING IS USED, IN PART, FOR COMMERCIAL PURPOSES. IN SUCH CIRCUMSTANCES THE COUNTY ASSESSOR SHOULD SEPARATELY VALUE THE PORTION USED FOR COMMERCIAL PURPOSES AND THE PORTION USED FOR RESIDENTIAL PURPOSES AND ALLOW THE HOMESTEAD EXEMPTION AGAINST THE VALUE OF THE PORTION USED FOR RESIDENTIAL PURPOSES UNDER THE APPLICABLE INSTRUCTIONS ISSUED BY THE TAX COMMISSION (68 Ohio St. 43 [68-43]). THE PROPER DETERMINATION OF THIS ISSUE TURNS ON QUESTIONS OF FACTS, WHICH SHOULD BE CONSIDERED BY SAID COUNTY ASSESSORS. (BUSINESS ENTERPRISE, COMMERICAL USE, FAMILY RURAL HOMESTEAD) CITE: 68 Ohio St. 33 [68-33], 68 Ohio St. 41 [68-41] (JAMES P. GARRETT)